O’HERN, J.,
dissenting.
I disagree that the policyholders surrendered their right to a jury trial when they initiated their declaratory judgment actions. The decision represents an abrupt departure from longstanding New Jersey law.
“[Ujnder any declaratory judgment act, legal questions of fact must be tried before a jury where a demand for jury trial has been properly made.” 20 Appleman, Insurance Law and Practice § 11378(1980).
The reasoning that underlies this principle is quite simple. A declaratory judgment act merely provides a procedural device to accelerate the resolution of a dispute; the procedural device does not alter the substance of the dispute. What was a legal dispute before a declaratory judgment action remains a legal dispute after the action commences. Declaratory judgment actions do not change any substantive rights and accordingly neither enlarge nor diminish a litigant’s right to a jury trial. Beacon Theatres, Inc. v. Westover, 359 U.S. 500, 79 S.Ct. 948, 3 L.Ed.2d 988 (1959); West 14th Street Commercial Corp. v. 5 West 14th Owners Corp., 815 F.2d 188 (2d Cir.), cert. denied, 484 U.S. 850, 108 S.Ct. 151, 98 L.Ed.2d 107 (1987). All that a declaratory judgment proceeding does is to afford a party “an early adjudication of an actual controversy.” McDougald v. Jenson, 786 F.2d 1465, 1481 (11th Cir.), cert. denied, 479 U.S. 860, 107 S.Ct. 207, 93 L.Ed.2d 137 (1986).
*303The right to a jury trial in a declaratory judgment action depends on whether the action is the counterpart of an action in equity or merely an inverted lawsuit. James v. Pennsylvania General Ins. Co., 349 F.2d 228 (D.C.Cir.1965). Appleman gives the example of a life insurance company that brings an action to determine that it is not liable to pay benefits on the ground that the policyholder committed suicide. The resolution of the matter is precisely the same as if the suit had been brought by the beneficiary under the contract. “By ‘beating the plaintiff into court,’ the insurer cannot deprive that person of a right to jury trial.” Appleman, supra, at § 11378.
Thus, it is universally recognized that “[i]f the issues involved would ordinarily be determined by a jury, a jury trial must be held in the declaratory judgment action, for the reason that declaratory actions may not be used to circumvent the right to jury trial.” 18 Couch on Insurance, § 74:124 (2nd rev. ed.1983). See also Annotation, Jury Trial in Action for Declaratory relief, 13 A.L.R.2d 777 (1950). “It is clear that an action by an insurance company against its putative insured, seeking a declaration that no coverage exists, is one in which a jury trial is a matter of right, since the declaratory relief action has been substituted for an action at law for breach of contract.” Manneck v. Lawyers Title Ins. Corp., 28 Cal.App.4th 1294, 33 Cal.Rptr.2d 771, 774-75 (1994).
Reason and logic affirm the converse. A declaratory judgment action by a policyholder seeking a declaration that coverage exists is merely an action at law for breach of the insurance contract. A policyholder who seeks such relief is not seeking specific performance but, rather, is seeking to “terminate and afford relief from the uncertainty, insecurity, and controversy giving rise to the proceeding.” Tempco Elec. Heater Corp. v. Omega Eng’g, Inc., 819 F.2d 746, 749 (7th Cir.1987) (citation omitted). The basic coverage issue that gives rise to “uncertainty [and] insecurity” in each of these matters is a basic fact, whether the policyholders expected or intended the environmental injury that might result *304from their conduct.1 Determining an actor’s intent or state of mind is a classic jury function whether in a straightforward criminal case or an insurance coverage ease. See, e.g., Hambsch v. Harrsch, 256 N.J.Super. 215, 606 A.2d 879 (Law Div.1991) (remanding for jury finding of whether defendant had “intended” to cause damage to plaintiff under indemnification exclusion of defendant’s homeowner’s insurance).
Unfortunately, environmental insurance coverage cases rarely arrive in the pristine condition of Appleman’s example of the suicide. See, e.g., AIU Ins. Co. v. FMC Corp., 51 Cal.3d 807, 274 Cal.Rptr. 820, 799 P.2d 1253 (1990) (concerning state and federal claims for environmental contamination at seventy-nine different sites and involving injunctive relief by governmental agencies and claims for insurance coverage by policyholders). The complexity of environmental insurance coverage litigation may have misled the Court into characterizing GEI and Ciba-Geigy’s actions as actions for specific performance. A coverage action, however, is only an accelerated action for breach of contract.
In multi-faceted environmental litigation, there may be circumstances in which the legal issues may be so inextricably entwined with the equitable that a court may decide under familiar principles of law that a jury trial is not authorized. Lyn-Anna Properties, Ltd. v. Harborview Dev. Corp., 145 N.J. 313, 330, 678 A.2d 683 (1996). Each case requires a measure of the relationship between the legal and equitable claims the case presents. Neither of the GEI or Ciba-Geigy cases falls into the category of overlapping issues of law and equity.
In GEI, the trial court had bifurcated the trial and separated the non-jury issues (the claims for contribution that did not exist at common law) from the state of mind issues related to the *305coverage claims. There was no longer any basis to refuse a demand for a jury on those latter issues. See Chiacchio v. Chiacchio, 198 N.J.Super. 1, 5-6, 486 A.2d 335 (App.Div.1984) (requiring separate jury trial for insurance claim related to matrimonial cause of action and finding declaratory judgment as to rights under insurance policy action at law).
Ciba is more problematic, because of the multiplicity of issues raised. Even so, the trial court had already separated the coverage issues for trial, while reserving to itself the application of the facts the jury found to the insurance policies.
The linchpin of the insurers’ argument in Ciba is that an action to determine coverage under an insurance policy for future liability is equitable while an action on a contract for a fixed sum already paid out is legal and therefore subject to a trial by jury. At oral argument, we considered the example of two policyholders, one of which had paid out environmental remediation costs, while the other had not. To characterize the former’s coverage action as “legal” and the latter’s as “equitable” simply on the basis of when the damages accrued is illogical. The distinction renders obsolete longstanding law on jury trial rights in declaratory judgment actions. If an award of a finite amount that can be entered in the judgment is the predicate to a jury trial right, no party to a declaratory judgment action will be entitled to a jury trial. By definition declaratory judgment actions are anticipatory and predate determinations of amount. For example, the amount of liability for the underlying marital tort action in Chiacchio was undetermined, yet the insurance company was still entitled to a jury to resolve its liability. Chiacchio, supra, 198 N.J.Super. at 7, 486 A.2d 335. Even were the principle (no jury trial when extent of coverage is as yet undetermined) tenable, both GEI and Ciba-Geigy sought money for expenditures already paid; GEI has paid about $2 million, and Ciba-Geigy estimates its expenditures at $400 million.
The majority relies on Manetti v. Prudential Property & Casualty Insurance Co., 196 N.J.Super. 317, 482 A.2d 520 (App.Div. *3061984), to support its reasoning that specific performance is appropriate when “the claim involves a continuing right to future benefits.” Ante at 295, 693 A.2d at 852. Although not necessary to its holding that the personal injury protection (PIP) statute did not provide for a jury trial, the Manetti court expressed concern that a different holding could cause further disputes over whether individual bills were caused by the same incident. Id. at 321, 482 A.2d 520. That is hardly the case here; once the coverage issue is decided, there is little doubt remaining about causation.
In Morton International, Inc. v. General Accident Insurance Company, 134 N.J. 1, 629 A.2d 831 (1993), cert. denied, 512 U.S. 1245, 114 S.Ct. 2764, 129 L.Ed.2d 878 (1994), we affirmed the dismissal of Morton’s claims for coverage without allowing a jury trial. There were no material facts in dispute about whether its predecessors in interest had “expected” to cause environmental damage. Id. at 94-95, 629 A.2d 831. In Diamond Shamrock Chemicals Company v. Aetna Casualty & Surety Company, the Appellate Division found that no jury trial was required to decide coverage issues, because the evidence of such pollution was so clear that “the trial record admit[ted] no other fair conclusion.” 258 N.J.Super. 167, 211, 609 A.2d 440 (App.Div.1992), certif. denied, 134 N.J. 481, 634 A.2d 528 (1993).
Similar conclusions about the factual issues cannot be made here, because of the questions concerning state of mind. The central issue in these cases is whether there was a knowing discharge of pollutants, a gap in the record not present in either Morton or Diamond Shamrock. Neither case supports a finding that a jury demand could be denied.
There is a recurring debate over “whether a federal court can deny a jury trial on the ground that the litigation is so complex that it is beyond the competence of the jury.” 9 Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 2302.1 (1973). In re U.S. Financial Securities Litigation rejected these arguments, finding that there is no complexity excep*307tion to the right of trial by jury. 609 F.2d 411 (9th Cir.1979), cert. denied, 446 U.S. 929, 100 S.Ct. 1866, 64 L.Ed.2d 281 (1980). The Ninth Circuit reasoned that “[ajfter employing an historical test for almost two hundred years, it is doubtful that the Supreme Court would attempt to make such a radical departure from its prior interpretation of a constitutional provision in a footnote.” Id. at 425 (discussing Ross v. Bernhard, 396 U.S. 531, 538 n. 10, 90 S.Ct. 733, 738 n. 10, 24 L.Ed.2d 729, 736 n. 10 (1970)).
As has been pointed out, “[tjhere is no suggestion that the right to a jury should be curtailed in criminal cases because of complexity in cases involving, for example, organized crime or securities fraud. Why a jury is competent to decide a complex case where a person’s life or liberty are at stake, but is incompetent to decide the same ease where that same person’s property is at stake is not clear____” Hugh H. Bownes, Should Trial by Jury Be Eliminated in Complex Cases?, 1 Risk: Issues Health and Safety 75, 79 (1990). New Jersey has routinely entrusted to juries the resolution of complicated cases. See Rubanick v. Witco Chem. Corp., 125 N.J. 421, 593 A.2d 733 (1991) (remanding for trial case involving carcinogenic properties of PCBs); Ayers v. Jackson Township, 106 N.J. 557, 525 A.2d 287 (1987) (recognizing jury verdict of long-term toxic water contamination under Tort Claims Act).
The precise issues here that a jury would be required to determine are no more difficult than in other cases. The trial would include testimony by average employees about the day-today operations of the sites, and whether there were established standards governing disposal of materials. The history of the Ciba site dates from the 1950s and 1960s, and application of the jury’s communal sense as to what was thought about industrial discharges during that time is appropriate as a way to determine whether the pollution was “expected or intended.”
It appears then that the Court is making an exception to constitutional rights in environmental insurance cases. We were *308informed at oral argument that no other jurisdiction has denied the right to a jury trial in this type of case. I acknowledge the Court’s concerns about practicality and the costs associated with this type of litigation. Ante at 299, 693 A.2d at 854. I too am practical. But constitutional principles do not give way to practicalities. Although the Court’s concern is well-intended, “the Constitution recognizes higher values than speed and efficiency,” and protects those values from “concern for efficiency and efficacy that may characterize praiseworthy government officials no less, and perhaps more, than mediocre ones.” Stanley v. Illinois, 405 U.S. 645, 656, 92 S.Ct. 1208, 1215, 31 L.Ed.2d 551, 561 (1972). And on the point of practicality, it is not so certain that a bench trial would result in great savings of time or effort. All other states and the federal system have digested jury trials in environmental coverage cases without harm to their civil jury systems. The vast majority of cases of every type will settle under fair and disciplined case management. A fair and impartial jury’s finding on a separately triable coverage issue may in fact accelerate resolution of a dispute.
Not so long ago, our Court had occasion to observe:
“The right of trial by jury is an ever-present reminder of our belief in the importance of the individual. Then Justice Behnquist expressed it well: ‘The founders of our Nation considered the right of trial by jury in civil cases an important bulwark against tyranny and corruption, a safeguard too precious to be left to the whim of the sovereign, or, it might be added, to that of the judiciary.’ ”
[Lyn-Anna Properties, supra, 145 N.J. at 332, 678 A.2d 683 (citations omitted).]
We should not forget that reminder.
Justice STEIN joins in this opinion.
For affirmance-Cbief Justice PORITZ, and Justices HANDLER, POLLOCK, GARIBALDI and COLEMAN — 5.
For dissent — Justices O’HERN and STEIN — 2.

 There may be other coverage issues, such as the owned-property exclusion, but we are informed that the major coverage issue is whether "environmental injury was intended or expected” by the policyholders. Morton, infra, 134 N.J. at 90, 629 A.2d 831.